              Case 2:18-cr-00465-SMB Document 91 Filed 05/15/19 Page 1 of 3



 1   Thomas H. Bienert, Jr. (CA State Bar No. 135311, admitted pro hac vice)
     Whitney Z. Bernstein (CA State Bar No. 304917 admitted pro hac vice)
 2
     BIENERT | KATZMAN PC
 3   903 Calle Amanecer, Suite 350
     San Clemente, California 92673
 4   Telephone: (949) 369-3700
 5   Facsimile: (949) 369-3701
     Email: tbienert@bienertkatzman.com
 6          wbernstein@bienertkatzman.com
     Counsel for James Larkin
 7

 8                      IN THE UNITED STATES DISTRICT COURT
 9                             FOR THE DISTRICT OF ARIZONA
10

11   United States of America,                       Case No. CR-18-00465-PHX-SMB
12                    Plaintiff.                     NOTICE OF FIRM NAME CHANGE
13
              v.
14

15   Backpage.com LLC, et al.,

16                    Defendants.
17

18          Pursuant to LRCivP 83.3(d) Bienert | Katzman PC hereby provides notice of its firm
19   name change. The firm changed its name, effective immediately to Bienert | Katzman PC
20   from its previous firm name of Bienert, Miller & Katzman, PLC.
21          The firm’s updated name and contact information is:
22
                                    BIENERT | KATZMAN PC
23                                 903 Calle Amanecer, Suite 350
24                                 San Clemente, California 92673
                                         Phone (949) 369-3700
25                                     Facsimile (949) 369-3701
                                 Email: tbienert@bienertkatzman.com
26                                  wbernstein@bienertkatzman.com
27

28


                                   NOTICE OF FIRM NAME CHANGE
             Case 2:18-cr-00465-SMB Document 91 Filed 05/15/19 Page 2 of 3



 1                                      Respectfully submitted,
 2

 3   Dated: May 15, 2019                BIENERT | KATZMAN PC
                                        s/ Whitney Z. Bernstein
 4                                      Whitney Z. Bernstein
 5                                      Thomas H. Bienert, Jr.
                                        Attorneys for James Larkin
 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                          -2-
                             NOTICE OF FIRM NAME CHANGE
              Case 2:18-cr-00465-SMB Document 91 Filed 05/15/19 Page 3 of 3



 1                                  CERTIFICATE OF SERVICE
 2   I certify that on this 15th day of May 2019, I electronically transmitted a PDF version of this
     document to the Clerk of the Court, using the CM/ECF System, for filing and for transmittal
 3   of a Notice of Electronic Filing to the following CM/ECF registrants listed below.
 4                                          /s/ Toni Thomas
 5
                                            Toni Thomas
     David Lawrence Botsford, dbotsford@aol.com
 6
     Anne Michelle Chapman, anne@mscclaw.com
 7   Erin E. McCampbell, emccampbell@lglaw.com
 8   Ariel A. Neuman, aan@birdmarella.com
 9   Bruce S. Feder, bf@federlawpa.com
     James C. Grant, jimgrant@dwt.com
10
     Lee David Stein, lee@mscclaw.com
11
     Paul J. Cambria, pcambria@lglaw.com
12   Robert Corn-Revere, bobcornever@dwt.com
13   Ronald Gary London, ronnielondon@dwt.com
14   Janey Henze Cook, janey@henzecookmurphy.com
     John Lewis Littrell, jlittrell@bienertkatzman.com
15
     Seetha Ramachandran, Seetha.Ramachandran@srz.com
16
     Thomas H. Bienert, Jr. tbienert@bienertkatzman.com
17   Whitney Z. Bernstein, wbernstein@bienertkatzman.com
18   Gary S. Lincenberg, glincenberg@birdmarella.com
19   Gopi K. Panchapakesan, gpanchapakesan@birdmarella.com
     Michael D. Kimerer, mdk@kimerer.com
20
     Rhonda Elaine Neff, rneff@kimerer.com
21
     Michael L. Piccarreta, mlp@pd-law.com
22   Stephen M. Weiss, sweiss@karpweiss.com
23   John Jacob Kucera, john.kucera@usdoj.gov
24   Kevin M. Rapp, Kevin.Rapp@usdoj.com
     Margaret Wu Perlmeter, Margaret.perlmeter@usdoj.gov
25
     Reginald E. Jones, reginald.jones4@usdoj.gov
26
     Peter Shawn Kozinets, Peter.Kozinets@usdoj.gov
27   Andrew C. Stone, andrew.stone@usdoj.gov
28
                                                1
                                      CERTIFICATE OF SERVICE
